                                                           Case 2:19-cv-00824-GMN-EJY Document 77 Filed 10/21/19 Page 1 of 3



                                                       1    Alex L. Fugazzi (Nevada Bar No. 9022)
                                                            Michael Paretti (Nevada Bar No. 13926)
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            afugazzi@swlaw.com
                                                       5    mparetti@swlaw.com
                                                       6
                                                            Attorneys for Defendant Fennemore Craig
                                                       7

                                                       8                                UNITED STATES DISTRICT COURT
                                                       9                                            DISTRICT OF NEVADA
                                                      10
                                                            LATONIA SMITH,                                     Case No.:   2:19-cv-00824-GMN-EJY
                                                      11
                                                                                    Plaintiff(s),
                                                      12                                                       FENNEMORE CRAIG’S RESPONSE
             3883 Howard Hughes Parkway, Suite 1100




                                                                             -vs-                              TO PLAINTIFF’S EMERGENCY
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                               MOTION TO VACATE ORDER OF
                                                            FENNEMORE CRAIG,
                         LAW OFFICES

                          702.784.5200




                                                      14                                                       MAGISTRATE JUDGE AND LIFT
                               L.L.P.




                                                                                    Defendant(s).              STAY [ECF NO. 71]
                                                      15

                                                      16

                                                      17

                                                      18

                                                      19             Defendant Fennemore Craig (“Fennemore”), by and through its counsel of record, Snell &
                                                      20   Wilmer L.L.P., hereby submits its Response to Plaintiff Latonia Smith’s (“Ms. Smith”) Emergency
                                                      21   Motion to Vacate Order of Magistrate Judge and Lift Stay [ECF Nos. 71]. This Response is based
                                                      22   upon the following memorandum of points and authorities, the pleadings and papers on file in this
                                                      23   action, and any oral arguments the Court may entertain.
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -1-
                                                           4839-3758-7881
                                                           Case 2:19-cv-00824-GMN-EJY Document 77 Filed 10/21/19 Page 2 of 3



                                                       1                         MEMORANDUM OF POINTS AND AUTHORITIES
                                                       2             On October 7, 2019, Ms. Smith twice filed an “Emergency Motion to Vacate Order of
                                                       3   Magistrate Judge and Lift Stay”; once as a Motion to Vacate [ECF No. 70], and once as a Motion
                                                       4   to Lift Stay [ECF No. 71]. The substance of the filings appears to be identical. See id. On October
                                                       5   11, 2019, the Court entered a Minute Order denying Ms. Smith’s Motion to Vacate [ECF No. 70],
                                                       6   finding that “Judge Youchah did not abuse her discretion in granting the Order to Stay Discovery.”
                                                       7   ECF No. 73.
                                                       8             Fennemore believes the Court’s Order likewise applies to Ms. Smith’s Motion to Lift Stay,
                                                       9   but files the instant Response in an abundance of caution. The Court should deny Ms. Smith’s
                                                      10   Motion to Lift Stay for the same reasons set forth in Judge Navarro’s Order denying Ms. Smith’s
                                                      11   Motion to Vacate. See ECF No. 73. Fennemore incorporates by this reference its underlying Motion
                                                      12   to Stay [ECF Nos. 19, 34] and Judge Youchah’s Order Granting the same [ECF No. 67].
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14    Dated: October 21, 2019.                  SNELL & WILMER L.L.P.
                               L.L.P.




                                                      15
                                                                                                      By: /s/ Michael Paretti
                                                      16                                              Alex L. Fugazzi, Esq. (NV Bar No. 9022)
                                                                                                      Michael Paretti (NV Bar No. 13926)
                                                      17                                              3883 Howard Hughes Parkway, Suite 1100
                                                                                                      Las Vegas, Nevada 89169
                                                      18                                              Attorneys for Defendant Fennemore Craig
                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -2-
                                                           4839-3758-7881
                                                           Case 2:19-cv-00824-GMN-EJY Document 77 Filed 10/21/19 Page 3 of 3



                                                       1                                       CERTIFICATE OF SERVICE
                                                       2             I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)

                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a

                                                       4   true and correct copy of the foregoing FENNEMORE CRAIG’S RESPONSE TO

                                                       5   PLAINTIFF’S EMERGENCY MOTION TO VACATE ORDER OF MAGISTRATE

                                                       6   JUDGE AND LIFT STAY by method indicated below:

                                                       7
                                                                      BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                       8               number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                                       A printed transmission record is attached to the file copy of this document(s).
                                                       9
                                                               X       BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                      10               postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                                       as set forth below.
                                                      11                      Latonia Smith (in Pro Per)
                                                                              9748 Canyon Landing Ave.
                                                      12                      Las Vegas, NV 89166
             3883 Howard Hughes Parkway, Suite 1100




                                                                              Tel: (725) 203-2455 or (702) 521-3522
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                      BY OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                                                      15               delivery service company for delivery to the addressee(s) on the next business day.
                                                      16               BY PERSONAL DELIVERY: by causing personal delivery by, a messenger service
                                                               
                                                                       with which this firm maintains an account, of the document(s) listed above to the
                                                      17               person(s) at the address(es) set forth below.
                                                      18               BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                               X
                                                                       electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                      19
                                                                      BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                      20               the individual(s) listed below.
                                                      21
                                                           DATED this 21st day of October, 2019.
                                                      22

                                                      23

                                                      24                                                    An employee of SNELL & WILMER L.L.P.

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                              -3-
                                                           4839-3758-7881
